EXHIBIT 23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the inclusion of our reserves report which sets forth our estimates of proved undeveloped, probable, and possible gas reserves and future revenue, as of December31, 2011, to the Isramco, Inc. overriding royalty interest in Tamar Field, located in the Tamar Lease I/12, offshore Israel, appearing in this Isramco, Inc. Annual Report on Form 10-K. NETHERLAND, SEWELL & ASSOCIATES, INC. /s/ Danny D. Simmons By: Danny D. Simmons, P.E. President and Chief Operating Officer Houston, Texas March 23, 2012 Please be advised that the digital document you are viewing is provided by Netherland, Sewell & Associates, Inc. (NSAI) as a convenience to our clients.The digital document is intended to be substantively the same as the original signed document maintained by NSAI.The digital document is subject to the parameters, limitations, and conditions stated in the original document.In the event of any differences between the digital document and the original document, the original document shall control and supersede the digital document.
